                                                                FILED
Case: 1:19-cr-00132-SL Doc #: 39 Filed: 09/03/20 1 of 5. PageID #: 278

                                                           3:26 pm Sep 03 2020
                                                          Clerk U.S. District Court
                                                          Northern District of Ohio
                                                                 Cleveland
Case: 1:19-cr-00132-SL Doc #: 39 Filed: 09/03/20 2 of 5. PageID #: 279
Case: 1:19-cr-00132-SL Doc #: 39 Filed: 09/03/20 3 of 5. PageID #: 280
Case: 1:19-cr-00132-SL Doc #: 39 Filed: 09/03/20 4 of 5. PageID #: 281
Case: 1:19-cr-00132-SL Doc #: 39 Filed: 09/03/20 5 of 5. PageID #: 282
